Opinion filed June 14, 2018




                                                 In The

            Eleventh Court of Appeals
                                             __________
                                      No. 11-17-00101-CV
                                          __________

                   IN THE MATTER OF THE ESTATE OF
                  LUCILE JARRATT FRAZIER, DECEASED

                          On Appeal from the 32nd District Court
                                 Mitchell County, Texas
                              Trial Court Cause No. 16,499


                           MEMORANDUM OPINION
        Appellants have filed in this court a motion to dismiss this appeal. According
to the motion, the parties have “entered into a Settlement Agreement and Mutual
Release” that “disposed of all issues forming the basis of this appeal.” Appellants
have certified that the motion is unopposed. In accordance with Appellants’ request,
we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


June 14, 2018                                                               PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.